Citation Nr: 1547438	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as a result of alleged exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran did not set foot in the territorial borders of the Republic of Vietnam, nor did he have service in the inland waterways, at any time during his active naval service.  

2.  The evidence of record does not indicate that the Veteran was exposed to herbicides on a direct basis during his naval duties; diabetes was diagnosed many years after active service, and the evidence does not support a causal linkage between current diabetes and service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for type 2 diabetes mellitus, to include as a result of alleged herbicide exposure in the Republic of Vietnam, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), Veterans Claims Assistance Act of 2000 (VCAA) notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, in an October 2009 letter, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by The American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was provided with a VA general medical examination in November 2009, which addressed his contentions, and it established the existence of the claimed disability.  As the claim rests not on medical evidence of a linkage between herbicides and the onset of diabetes, but rather, on proof that the Veteran actually had exposure to diabetes-causing herbicides as he has claimed, the affording of another VA examination to address etiology is not necessary.  Indeed, there is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with diabetes mellitus.  Such a disorder is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptomatology must be demonstrated by the evidence if the Veteran is to obtain service connection for his claimed disorder on a direct basis.  Id.  

Further, as a listed "chronic disease," if diabetes is manifested to a compensable degree within the first post-service year, service connection will be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not assert that his diabetes was diagnosed until 2009, which is many decades subsequent to service discharge

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including type II diabetes, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore and other locations, if the conditions of service involved duty or visitation in Vietnam (i.e. that a Veteran with offshore assignment did, during the course of his duties, set foot on land or in the inland waterways of the Republic of Vietnam). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313; Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The Veteran served in the United States Navy between July 1972 and July 1975.  His rate was that of Boatswain's Mate, and his service was aboard USS Tripoli, an amphibious assault vessel.  He contends, in essence, that he is entitled to presumptive service connection for diagnosed type 2 diabetes on account of exposure to herbicides in Vietnam.  The Veteran does not contend, nor does the record suggest, that diabetes began in service; rather, on direct or presumptive grounds, the Veteran has asserted that he was exposed to herbicide agents during service and that, accordingly, he should be granted service connection on account of it being at least as likely as not that such exposure caused the later onset of diabetes, which was diagnosed in 2009.  

The Veteran was not awarded the Vietnam Service Medal, and in a hearing before the RO, dated in November 2011, he specifically noted that he never set foot either on land or in the inland waterways of Vietnam.  His service was entirely off the coast of Vietnam, and he denied ever coming into port in a Vietnamese harbor or otherwise being on station in an inland waterway.  The Veteran did state that he could sometimes see the land from his position off the coast, and he further stated that helicopters operating from his ship did go onto the land and that, in his role as a Boatswain's Mate, he would participate in cleaning them following their return.  He stated that he "could see what Agent Orange" was doing to the Vietnamese landscape from his position aboard Tripoli.  

The majority of Veteran's service personnel records are not available, and as noted, the DD Form 214 does not list award of the Vietnam Service Medal.  Nonetheless, the Board does not dispute that the Tripoli operated in the Gulf of Tonkin for some period of time during the Veteran's assignment as he has alleged.  Also, as an amphibious assault ship, the fact that Marine Corps and/or Navy helicopters took off and landed on Tripoli's flight deck, and that these helicopters may have landed inside of Vietnam, is also not disputed.  

The Veteran has a diagnosis of type 2 diabetes, which, if the Veteran is found to have qualifying Vietnam service, will be presumed to be service-connected on account of presumed exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  Jurisprudential precedent, however, is very specific in its interpretation of VA regulations with regard to the type of service necessary to qualify for having service in the Republic of Vietnam.  Specifically, service on the ground or in the inland waterways (the so-called "Brown Water Navy"), is enough to raise the presumption, while service exclusively offshore (the so-called "Blue Water Navy"), without any visitation onshore or in the inland waterways, is not.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  As noted, the Veteran does not contend that he had any other service in or near Vietnam save for "Blue Water" time, and thus, he is not entitled to the presumption of service connection with respect to his current diabetes mellitus.  Id.  

The Veteran, however, can still achieve service connection for his diabetes on a direct basis.  That is, if he is able to show that it is at least as likely as not that he was, during the course of his active naval service, actually exposed to herbicide agents on a direct basis, and as such agents are known to cause diabetes, he can be successful in his claim for service connection.  See 38 C.F.R. § 3.303.  It is, essentially, here that the bulk of the Veteran's claim rests.  Indeed, he has stated that aircraft operating from his ship were exposed to herbicides during flight and that, upon return from conducting operations in Vietnam, he participated in cleaning the allegedly tainted helicopters.  For reasons discussed below, the Board does not find such an assertion to be credible and cannot concede that there was any direct exposure to herbicide agents.  

The Joint Services Records Research Center (JSRRC), in a memorandum dated in May 2009, noted that that it had reviewed numerous "military documents, ships' histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era."  After such a review, the JSRRC stated that it "has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  Further, it was expressly noted that "the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  

It is further noted that the spraying of tactical herbicides in Vietnam was an extensive program carried out throughout the course of the war.  Operation Ranch Hand (the code name given to defoliant and anti-agricultural operations carried out with tactical herbicide agents), however, ceased in 1971, which was the year prior to the Veteran's enlistment in the Navy.  Based on the JSRRC's conclusion that naval helicopters (which would include Marine Corps aircraft operating from amphibious ships) were not involved in herbicide operations, their additional conclusion of there being no evidence regarding exposure to herbicides solely on the basis of exposure to aircraft operating in Vietnam from naval vessels, as well as the historical record indicating that herbicide spraying had ceased by the time of the Veteran's actual naval service, it is difficult to conclude that the Veteran was, indeed, exposed to herbicides on a direct basis.  That he may have washed helicopters returning from shore in the course of his duties is not disputed; rather, it is the allegation that such aircraft were tainted with herbicide agents that the Board determines to be unsupported by the evidentiary and historical record.  As such, the Board, while noting the honorable naval service performed by the Veteran offshore of Vietnam, cannot find his allegations of exposure to herbicides to be credible.  

In support of his contentions, the Veteran submitted an article written for The American Legion which included stories of Veterans who served aboard ships and, allegedly, were exposed to herbicides.  He has not, however, submitted any documentation which would, at least potentially, lead to the conclusion that he was specifically exposed to herbicide agents while in the U.S. Navy.  As such exposure forms the sole basis of his contention that he is entitled to service connection (i.e. he doesn't allege, and the record doesn't raise, that he had symptoms of diabetes in service or that his diabetes was caused by some other incident or event of active service), and as the record simply doesn't bear any evidence of exposure to herbicide agents during his service in the Vietnam Era, the claim for service connection must be denied on both direct and presumptive grounds.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for type 2 diabetes mellitus, to include as a result of alleged exposure to herbicides in the Republic of Vietnam, is denied.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


